Citation Nr: 1032599	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  00-11 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a hip disability, including 
as secondary to the Veteran's service-connected knee 
disabilities. 

(The issues of entitlement to service connection for dysthymic 
disorder and entitlement to service connection for migraine 
headaches, as well as the issues of entitlement to a rating in 
excess of 10 percent for a left knee disorder and entitlement to 
a rating in excess of 10 percent for a right knee disorder, are 
addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

Benjamin M. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1976 to January 1977. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, that denied the benefit sought on appeal.  The Veteran 
appealed that decision, and the case was referred to the Board 
for appellate review.  

The Veteran and his sister testified in support of the Veteran's 
appeal at a videoconference hearing before a Veterans Law Judge 
in April 2002.  A transcript of that proceeding is of record and 
has been associated with the claims file.   

In a March 2008 decision, the Board, inter alia, denied 
entitlement to service connection for a hip disability, including 
as secondary to the Veteran's service-connected knee 
disabilities.  The Veteran appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In a January 2010 
Order, the Court vacated the Board's decision on that issue 
remanded the claim of entitlement to service connection for a hip 
disorder to the Board.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.



REMAND

The Veteran first claimed entitlement to service connection for a 
hip disorder in December 1998.  A December 2005 rating decision 
denied entitlement to service connection for that condition.  The 
Veteran submitted a Notice of Disagreement (NOD) with that 
decision in January 2006.  The RO issued a Statement of the Case 
(SOC) in April 2006 and in May 2006 the Veteran filed a 
Substantive Appeal (VA Form 9).  

In a March 2008 decision, the Board, inter alia, denied 
entitlement to service connection for a hip disability, including 
as secondary to the Veteran's service-connected knee 
disabilities.  The Veteran appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In a January 2010 
Order, the Court vacated the Board's decision on that issue 
remanded the claim of entitlement to service connection for a hip 
disorder to the Board.  In so remanding that issue, the Court 
noted that while the Board did obtain VA medical examinations, 
those examinations failed to adequately address the etiology of 
the Veteran's hip disability.  

The Veteran was first afforded a VA examination for his claimed 
hip disorder in March 2006.  The examiner indicated that the 
claims file was not available for review.  He opined that the 
Veteran's right hip avascular necrosis was less likely as not 
caused by or the result of his service-connected bilateral knee 
condition.  His rationale was that the Veteran had a mild 
bilateral knee condition and that avascular necrosis is not 
caused as a result of a chronic condition of the joint below the 
hip, but that it was more likely due to the Veteran's motor 
vehicle accident or some other known system cause of avascular 
necrosis.  

In a letter submitted by the Veteran in March 2006, the Veteran's 
VA primary care physician stated that after reviewing the 
Veteran's service medical records he felt that the Veteran's 
right hip condition was at least as likely as not related to the 
altered gait and compensating for his service-connected left and 
right knees.  The physician's rationale was the long-standing leg 
and ankle problems documented in the Veteran's service treatment 
records.  

The Veteran was afforded an additional VA examination in May 
2007.  In his report the examiner stated that the Veteran's right 
hip condition was avascular necrosis and that it was not 
secondary to his bilateral knee condition.  

Pursuant to the VCAA, the duty to assist includes obtaining 
medical records and an adequate examination where indicated by 
the facts and circumstances of an individual case.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  Furthermore, once VA provides an 
examination, it must be adequate or VA must notify the Veteran 
why one will not or cannot be provided.  Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).  An examination is adequate if it 
"takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be 
based upon consideration of the Veteran's prior medical history 
and examinations.  Stefl, 21 Vet. App. at 123.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill its 
statutory duty to assist the Veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993).

The Board finds that the VA examinations provided thus far have 
not been sufficient for evaluation purposes and the extent to 
which the Veteran's hip disorder may be etiologically related to 
service or to the Veteran's service-connected disabilities is 
still unclear.  As such, an additional VA examination must be 
scheduled to determine whether the Veteran's hip condition may be 
due to service or secondary to his service-connected 
disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and 
inquire whether he has undergone any 
treatment for his hip disorder since June 
2007.  If the Veteran indicates that he has 
received any treatment or evaluations, the 
RO/AMC should obtain and associated those 
records with the claims file.  

2.  The Veteran should be afforded an 
appropriate VA examination to determine the 
nature, extent and etiological origin of his 
claimed hip disorder.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The claims file must be made 
available to and be reviewed by the examiner 
prior to the examination.  Based on a review 
of the claims file and the results of the 
Veteran's examination, the examiner is asked 
to opine whether it is at least as likely as 
not (i.e., a 50 percent or greater 
probability) that the Veteran's hip disorder 
is related to active service or was caused or 
aggravated (permanently worsened) by his 
service-connected disability or disabilities, 
including his knee disabilities.  A complete 
rationale for any opinion expressed must be 
included in the report provided and an 
explanation of the principles involved would 
be of considerable assistance the Board. 

3.  Review the VA examination report after 
completion to ensure that all questions asked 
of the examiner were answered to the extent 
possible.  If they were not, return the 
claims folder to the examiner and request 
that the questions be answered so that the 
report is adequate for rating purposes.

4.  When the requested development has been 
completed the case should again be reviewed 
by the RO, to include consideration of any 
additional evidence submitted.  If the 
benefit sought is not granted the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until 
she is notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



